Title: From Thomas Jefferson to James Cheetham, 17 June 1803
From: Jefferson, Thomas
To: Cheetham, James


          
            Sir
                     
            Washington June 17 1803
          
          I have deferred answering your letter of May 30. until I could find the means of having paiment made in New York for the volume of the Watch tower therein mentioned. mr Barnes tells me he has an account with mr Charles Ludlow of New York, on which some little balance will perhaps be due, and authorises me to say he will pay for that as well as what I am now to add. I have understood there is to be had in New York an 8vo. edition of Mc.kenzie’s travels with the same maps which are in the 4to. edition. I will thank you to procure it for me. the American 8vo. edition is defective in it’s maps, and the English 4to. edition is too large & cumbersome. I think I have seen advertized in some paper that an edition of Arrowsmith’s map of the US. has been published at New York. I shall be glad to recieve either that or the English one if to be had there. the latter would be preferred because I know the engraving is superiorly well done. be so good as to deliver these articles to mr Ludlow who will pay for & forward them to me. accept my best wishes.
          
            Th: Jefferson
          
        